FILED
                             NOT FOR PUBLICATION                            JAN 18 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



EUGENIO CONTRERAS-PELAYO,                        No. 08-73100

               Petitioner,                       Agency No. A097-349-901

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Eugenio Contreras-Pelayo, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review

for abuse of discretion the denial of a motion to reopen. See Cano-Merida v. INS,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
311 F.3d 960, 964 (9th Cir. 2002). We deny in part and dismiss in part the petition

for review.

      The BIA did not abuse its discretion in denying Contreras-Pelayo’s motion

to reopen because he failed to demonstrate the evidence he submitted was

previously unavailable. See 8 C.F.R. § 1003.2(a), (c); Bhasin v. Gonzales, 423

F.3d 977, 984 (9th Cir. 2005).

      The court lacks jurisdiction to review Contreras-Pelayo’s ineffective

assistance of counsel contention because he did not exhaust that claim before the

BIA. See Puga v. Chertoff, 488 F.3d 812, 815-16 (9th Cir. 2007).

      We lack jurisdiction to review the BIA’s underlying April 15, 2008, order

dismissing Contreras-Pelayo’s direct appeal because this petition for review is not

timely as to that order. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                   08-73100